Case 1:19-cr-00817-LAK Document 48 Filed 11/19/20 Page 1 of 2

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

aw eee ewe ee Se SS eo ee eK eX
UNITED STATES OF AMERICA
-v.- : ORDER
DANIEL CUEVAS,
: 19 Cr. 817 (LAK)
Defendant. é
ne ee

Defendant Daniel Cuevas seeks to proceed with a change
of plea proceeding via video conference instead of a personal
appearance in court. In view of the ongoing pandemic, video
conferencing has been employed by judges in the Southern District
of New York on numerous occasions. This Court finds that any
further delay in this proceeding would result in serious harm to
the interests of justice. Proceeding by video conference with a
change of plea advances Mr. Cuevas’s case and furthers justice
without undue delay. See § 15002 (b) (2) of the Coronavirus Air,

Relief, and Economic Security (“CARES”) Act.

 
Case 1:19-cr-00817-LAK Document 48 Filed 11/19/20 Page 2 of 2

During the change of plea proceeding, the magistrate
judge should allocate the defendant on her consent to proceed via
video conference as previously stated by his counsel.

SO ORDERED:

Dated: New York, ,New York
November} 7; 2020

 

[hn

THE HONORABLE LEWIS A>~KAPLAN
United States District Judge
Southern District of New York

 
